In an action to recover damages for malicious prosecution and abuse of process, plaintiff appeals from an order of the Supreme Court, Nassau 'County, dated July 27, 1962, which granted a motion by defendants Morris Berler and Howard Berler for summary judgment dismissing the complaint as to them, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion issues of fact are presented which preclude the granting of summary judgment. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.